Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomine (US20070227448A1) in view of Calio (US20150268139).
Regarding claim 7, Tomine teaches a semiconductor manufacturing system, comprising:
A semiconductor manufacturing equipment including a turbine (Figure 2: 25);
A controller coupled to the turbine through a first cable (Figure 2: 60a), wherein the controller is configured to directly control operation of the turbine (¶63).
Tomine does not teach the computer coupled to the controller through a second cable. 
However, Calio discloses where a computer is connected to a controller through a second cable (Figure 2: 232), where the first computer includes a web server configured to communicate with the controller via the second cable (¶53), which adds flexibility to the monitoring system (¶53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a construction in Tomine in order to increase the flexibility of user interactions with the system of Tomine.
Regarding claim 8, Tomine as modified teaches all of the limitations of claim 7, but does not explicitly disclose displaying a status of the turbine.
However, Calio discloses that web monitoring systems increase user flexibility (¶53) and therefore it would have been obvious to one of ordinary skill in the art at the time of filing to display a status of the turbine in Tomine as modified in order to provide user-friendly turbine monitoring, as Tomine is already directed towards specifically monitoring a turbine via an interface.
Regarding claim 9, Tomine as modified teaches all of the limitations of claim 7, but does not teach the particulars of claim 9.
However, Calio discloses wherein the web server hosts a web page including a reset button on the web page configured to issue a reset command to the controller, i.e. where the computer displays a reset button configured to issue the command (Calio, Figure 16: 1604, ¶129) and therefore it would have been obvious to one of ordinary skill in the art at the time of filing to display such a reset button on the computer of Tomine in order to provide increased flexibility to the monitoring system (Calio, ¶53).
Regarding claim 11, Tomine as modified does not explicitly recite the type of connection utilized between the first computer and the controller or the second computer and the first computer.
The Examiner takes Official Notice that it is old and well known in the art to utilize serial connections, such as RS-232, to transfer data between computing components because they offer simple, efficient data transfer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize RS-232 for connecting the controller to the computer in order to provide simple, efficient data connections.
Regarding claims 12-13, Tomine as modified teaches all of the limitations of claim 7, but does not teach wherein:
The turbine is inside a room and the controller is outside the room (claim 12);
The computer is inside the room (claim 13).
However, Calio discloses where the controller is outside the room and connected to the monitored device which is inside the room (Figure 2: 218),where the computer is disposed inside the room (¶53), which adds flexibility to the monitoring system (¶53) therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide such a setup in Tomine in order to increase the end user flexibility of the monitoring system (Calio, ¶53).
Regarding claim 14, Tomine as modified teaches all of the limitations of claim 12, wherein
The room is a semiconductor manufacturing clean room (¶4).
Allowable Subject Matter
Claims 1-6 and 15-20 allowed.
Regarding claims 1 and 15, the prior art does not anticipate or render obvious the passing of information from the second computer to the first computer and then to the controller coupled with the myriad limitations of claims 1 or 15. Applicant’s remarks provide additional reasoning as to the allowability of claims 1 and 15.
Response to Arguments
The remarks filed 09/01/2022 have been fully considered.
Claims 1 and 15 are indicated as allowable herein and the arguments thereto considered persuasive.
Regarding claim 7, Applicant has argued that Bottomfield does not teach the limitations of claim 7. Bottomfield is not relied upon herein to teach these limitations and therefore the argument is moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/     Primary Examiner, Art Unit 3763